Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 01/25/2022:
Claims 1-13 have been examined.
Claims 1, 6-8 and 13 have been amended by Applicant.
Claims 1-13 have been allowed.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 1 and 13 objections to from the previous Office Action.
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-13 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is NAKAMURA (Pub. No.: JP2017135875A) and CHEN (Pub. No.: CN105501006A) taken either individually or in combination with other prior art of Taylor (US Pat. No.: 10991242B2), HOSHINO (Pub. No.: JP2018112847A), RAO (Pub. No.: CN108263337A), LI (Pub. No.: CN106249732A) and NISHIMURA (Pub. No.: CN 103359053A), who describe appropriately execution of pairing processing between a power transmission device and a vehicle, which performs radio communication with the power transmission device, in a non-contact power transmission system; a non-contact power transmission system that includes: a power reception device loaded on a vehicle; and a power transmission device which, when the pairing processing with the vehicle is completed, can perform 
In regards to claims 1-13, NAKAMURA (Pub. No.: JP2017135875A) and CHEN (Pub. No.: CN105501006A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
displaying a predetermined  authentication code stored in the vehicle inside or outside the vehicle so as to be visible; 
acquiring the predetermined  authentication code displayed  inside or outside the vehicle so as to be visible using the remote operation  device; 
determining  whether or not the predetermined  authentication code acquired  using the remote operation device matches  the predetermined  authentication code stored in the vehicle; and 
upon matching, completing a pairing  process between the vehicle and the remote operation device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662